

116 HRES 797 IH: Encouraging the Environmental Protection Agency to maintain and strengthen requirements under the Clean Water Act and reverse ongoing administrative actions to weaken this landmark law and protections for United States waters.
U.S. House of Representatives
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 797IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2020Mrs. Dingell (for herself, Mr. Pappas, Ms. Norton, Ms. Kuster of New Hampshire, Mr. Rouda, Mr. Lowenthal, Mr. Huffman, Mr. Espaillat, Ms. Tlaib, Ms. Moore, Mr. Morelle, Mr. Grijalva, Mr. García of Illinois, Mrs. Napolitano, Mr. Lipinski, Ms. Blunt Rochester, Mr. Cartwright, Mr. Ruppersberger, Mr. Clay, Mr. Casten of Illinois, Mr. Malinowski, Mr. Danny K. Davis of Illinois, Mrs. Hayes, Mr. Cohen, Ms. Haaland, Mr. Johnson of Georgia, Ms. Pingree, Mr. Foster, Mr. Khanna, Ms. Castor of Florida, Ms. Brownley of California, Ms. McCollum, Mr. Soto, Mr. Blumenauer, Mrs. Beatty, Mr. Vargas, Mr. Pocan, Mr. Suozzi, Mr. Quigley, Mr. McGovern, Ms. Slotkin, Mr. Connolly, Ms. Jayapal, Mr. Carson of Indiana, Ms. Roybal-Allard, Ms. Velázquez, Mr. Case, Mr. Larsen of Washington, Mr. Takano, Mr. Smith of Washington, Mr. Hastings, Mr. Neal, Mr. Lynch, Mr. Thompson of Mississippi, Mr. Cooper, Mr. Kennedy, Mr. Kildee, Mr. McEachin, Mr. DeFazio, Ms. Stevens, Mr. Raskin, Mr. Nadler, Mr. Higgins of New York, Mr. Scott of Virginia, Ms. Barragán, Mr. Neguse, Mr. Price of North Carolina, Mr. Moulton, Mr. Sires, Mr. Brown of Maryland, Ms. Wild, Ms. Wexton, Mrs. Trahan, Ms. Mucarsel-Powell, and Ms. Meng) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONEncouraging the Environmental Protection Agency to maintain and strengthen requirements under the Clean Water Act and reverse ongoing administrative actions to weaken this landmark law and protections for United States waters. 
Whereas access to clean water is a fundamental human right; Whereas the Federal Water Pollution Control Act was enacted into law in 1948; 
Whereas the Federal Water Pollution Control Act Amendments of 1972 were enacted with bipartisan support and significantly reorganized and expanded the law, from then on commonly known as the Clean Water Act; Whereas the Clean Water Act is one of the most important laws in the United States and the Nation’s principal safeguard against unregulated pollution or destruction of United States surface waters; 
Whereas the Clean Water Act’s objective is to restore and maintain the chemical, physical, and biological integrity of the Nation’s waters, and it declared national goals of eliminating the discharge of pollutants into the waters of the United States by 1985 and, wherever attainable, ensuring that waters were fishable and swimmable by 1983; Whereas the Clean Water Act provides strong and comprehensive requirements for the control of pollutants in the Nation’s waters; 
Whereas the Clean Water Act authorizes Federal financial assistance for building and upgrading municipal sewage treatment plants and other types of water quality improvements projects; Whereas rivers, streams, lakes, ponds, wetlands, and other waters have enormous public health, community welfare, economic, and ecological importance to the United States, considering— 
(1)one in three people in the United States receives drinking water from systems that draw supply from headwater, intermittent, or ephemeral streams; (2)according to an Environmental Protection Agency report, streams provide the majority of water to most rivers and transport sediment, wood, organic matter, nutrients, chemical contaminants, and many of the organisms found in rivers; 
(3)chemical, physical, and biological processes in streams can convert nitrogen and other nutrients, preventing them from causing downstream harm; (4)wetlands prevent and minimize flooding by storing as much as 1,000,000 to 1,500,000 gallons of water per acre;  
(5)wetlands and other waters in the floodplains of rivers and streams help prevent pollution from reaching downstream waters; (6)three-quarters of fish harvested commercially depend on wetlands;  
(7)the Centers for Disease Control and Prevention report that [a]bout 91 million people over the age of 16 swim in oceans, lakes, and rivers each year in the United States; (8)approximately 37 percent of water withdrawals, or 118,000,000,000 gallons per day, are used for irrigation, with 52 percent of that amount being taken from surface waters; 
(9)a recent study estimated that wetlands worldwide provide ecosystem services, like flood prevention and pollution filtration, worth more than $47,000,000,000,000 per year;  (10)fishing and other water sports contribute $175,000,000,000 annually to the American economy and support more than 1,500,000 jobs;  
(11)companies often need clean water in their industrial processes or as a component of their end product, such as craft beer brewers that depend on a reliable source of clean water and add approximately $76,000,000,000 annually to the national economy while supporting more than 500,000 jobs;  (12)according to one study, the ecological restoration economy, which includes mitigation for harms to waters due to discharges of dredged or fill material, directly employs~126,000 workers and generates~$9.5 billion in economic output per year, which supports an additional 95,000 jobs and $15 billion in economic output through indirect (business-to-business) linkages and increased household spending;  
(13)over 318,000,000 people visited United States national parks to recreate and be inspired by thundering waterfalls, streaming geysers, desert springs, ocean beaches, and jeweled lakes, generating $40,000,000,000 for the United States economy and over 330,000 private sector jobs;  (14)Environmental Protection Agency reports that the Great Lakes contain 84% of North America's surface fresh water and about 21% of the world's supply of surface fresh water;  
(15)restoring and protecting the Great Lakes and their tributaries also protects a $6,000,000,000,000 regional economy and the 1,500,000 jobs and $62,000,000,000 in wages directly connected to the Great Lakes; and (16)the Great Lakes and their tributaries also facilitate nearly $16,000,000,000 in annual spending by residents and the 37,000,000 hunters, anglers, bird watchers, and other tourists who visit the region for recreation; 
Whereas water pollution and the loss of water resources can cause catastrophic harm to communities’ health and economic strength, for example— (1)a harmful algal bloom in western Lake Erie in 2014 prompting a three-day shutdown of Toledo, Ohio’s drinking water supply, affecting approximately 500,000 people;  
(2)a spill of a toxic chemical into the Elk River in Charleston, West Virginia, causing drinking water for approximately 300,000 people to be cut off for several days;  (3)outbreaks of blue-green algae and red tide in Florida causing widespread harm to businesses, and have killed substantial numbers of aquatic animals over multiple years, with 2018 being particularly severe;  
(4)the Tennessee Valley Authority’s coal ash waste pit near Kingston, Tennessee, experiencing a mammoth structural failure and releasing more than a billion tons of waste into the Emory and Clinch Rivers in 2008, and a 2019 analysis found that similar pits around the country routinely leak and contaminate nearby groundwater and surface waters;  (5)beaches in multiple States, including Mississippi, New Jersey, Washington, and New York, being forced to close this year due to outbreaks of algae that are commonly fueled by nitrogen and phosphorus pollution;  
(6)intense flooding occurring in places, like Houston, Texas, where wetland destruction is believed to have contributed to the severity of the flooding; and (7)many areas of the United States are expected to experience worsened drought conditions with climate change, making preservation of water resources more critical; 
Whereas the Clean Water Act dramatically slowed the rate of wetlands loss in the United States, from more than half a million acres annually in the 1950s to approximately 80,000 acres annually in the late 1990s; Whereas the quality of numerous water bodies has substantially improved since the adoption of the Clean Water Act, including the Charles River in Massachusetts, the Chesapeake Bay, and the Great Lakes; 
Whereas despite the improvements brought about by the Clean Water Act, the United States still faces major water resource and pollution challenges, including— (1)according to the most recent State data submitted to the Environmental Protection Agency— 
(A)53 percent of assessed rivers and streams do not meet one or more water quality standards, which are established to ensure waters are clean enough for specific uses like fishing and swimming;  (B)71 percent of assessed lakes, reservoirs, and ponds are impaired; 
(C)80 percent of assessed bays and estuaries are impaired; and (D)72 percent of assessed coastal shoreline waters are impaired; and 
(2)the Centers for Disease Control and Prevention report that the increasing frequency of harmful algal blooms is associated with increasing temperatures and levels of nutrients in United States waters;  Whereas the American Society of Civil Engineers’ 2017 Infrastructure Report Card gave the Nation’s wastewater infrastructure a grade of D+; 
Whereas the most recent Clean Watersheds Needs Survey report to Congress identified at least $271,000,000,000 in capital needs for wastewater, stormwater, and other clean water infrastructure; Whereas concerns about the condition of the Nation’s waters consistently rank as one of the most acute environmental worries, with 80 percent of respondents in a March 2019 Gallup Poll indicating that they worry a great deal or a fair amount about pollution of rivers, lakes, and reservoirs; 
Whereas the United States Commission on Civil Rights recommended further study and analysis of Federal laws including the Clean Water Act to analyze gaps in civil rights protections, and found, EPA’s definition of environmental justice recognizes environmental justice as a civil right, fair treatment and meaningful involvement of all people regardless of race, color, national origin, or income with respect to the development, implementation, and enforcement of environmental laws, regulations and policies; Whereas Federal and State agencies have detected per- and polyfluoroalkyl substances (PFAS), man-made chemicals that have known risks to human health and the environment, in tap water and groundwater in 49 States; 
Whereas experts estimate that more than 100,000,000 Americans may be exposed to drinking PFAS in their tap water and it continues to be a growing emerging contaminant nationwide that threatens clean water in the United States; Whereas the Environmental Protection Agency has initiated numerous administrative actions that collectively would eviscerate the Clean Water Act and other safeguards for clean water, including—  
(1)repealing science-based protections for streams, wetlands, and other waters, and excluding millions of miles of streams and tens of millions of acres of wetlands from the Clean Water Act’s pollution control programs; (2)easing restrictions on wastewater plants to authorize them to release partially treated sewage during rainstorms; 
(3)refusing to develop regulations mandated by the Clean Water Act aimed at avoiding and minimizing spills of hazardous substances; (4)weakening rules about siting, operating, monitoring, and closing pits where coal ash and other coal combustion waste is dumped;  
(5)exempting polluters who harm waterways if their discharge first travels through groundwater from the Clean Water Act’s discharge permitting program; (6)restricting Environmental Protection Agency experts’ authority under the Clean Water Act to stop dumping projects that cause unacceptable harms to water bodies; 
(7)delaying and weakening toxic pollution discharge limits for powerplants; and (8)curtailing States’ and Tribal Nations’ rights under the Clean Water Act to review federally permitted projects and impose conditions or reject the project, as appropriate, to prevent harm to their waterways; and 
Whereas the United States remains far from achieving the objective of the Clean Water Act, putting at risk critical resources that provide enormous value to the country, and the Environmental Protection Agency’s proposed actions would substantially worsen those conditions: Now, therefore, be it That the House of Representatives encourages the Environmental Protection Agency to— 
(1)maintain and strengthen, not attack, requirements that keep United States waterways clean; (2)end any ongoing administrative actions to weaken existing Clean Water Act regulations and other requirements protecting the Nation’s waters; and 
(3)initiate actions to reverse any already-completed administrative actions that weaken the Federal Government’s implementation of the Clean Water Act and other requirements protecting the Nation’s waters. 